Citation Nr: 0913165	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-33 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his two children




ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to TDIU, 
and a January 2004 rating decision of the RO in Cleveland, 
Ohio, which found that new and material evidence had not been 
presented to reopen a service connection claim for a duodenal 
ulcer.  Jurisdiction has since been transferred to the 
Montgomery, Alabama RO.  

The Veteran presented testimony at a Board hearing in March 
2009.  A transcript of the hearing is associated with the 
claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a duodenal ulcer was denied by a March 2000 Board 
decision; the evidence submitted since March 1997 is not 
cumulative, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating the Veteran's claim.

2.  The medical evidence fails to reflect that the Veteran 
developed a duodenal ulcer while in service.

3.  The evidence does not establish that the Veteran is 
unemployable due to his service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for a 
duodenal ulcer is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.156, 20.1104 
(2008).

2.  The criteria for service connection for a duodenal ulcer 
have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

2.  The criteria for a grant of TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, required notice was completed by 
correspondences dated in March and August 2003.  The March 
2003 correspondence explained the evidence necessary to 
establish entitlement to a TDIU, and the August 2003 
correspondence explained the evidence necessary to reopen a 
previously denied claim, as well as the reason his duodenal 
ulcer claim was denied.  With respect to the duty to assist, 
the Veteran's VA and private treatment records have been 
obtained, and there is no indication of any additional 
relevant records that the RO failed to obtain.  The Veteran 
underwent three VA PTSD examinations during the pendency of 
the instant TDIU claim, to determine whether the severity of 
the Veteran's sole service-connected disability warrants a 
grant of TDIU.  During those examinations, the Veteran 
discussed the impact his PTSD has had on his employment.  
With respect to the Veteran's claim to reopen, a VA 
examination was not warranted because the medical evidence 
fails to reflect that the Veteran's duodenal ulcer began in 
service.  Additionally, the Veteran testified at a hearing 
before the undersigned Veterans Law Judge.    

II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
a duodenal ulcer was last denied by the Board in a March 2000 
decision.  The Veteran failed to appeal, and this decision 
became final.  38 C.F.R. § 20.1103.  However, a previously 
denied claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At the time of the 2000 Board decision, the relevant evidence 
of record consisted of  the Veteran's service medical 
records; a VA hospital discharge summary; testimony and 
statements made by the Veteran, and statements from his wife, 
and fellow service members; letters from private physicians; 
and a July 1958 VA examination report.  The Veteran's service 
medical records failed to show any treatment for or diagnosis 
of any stomach problems, and his 1955 VA hospital discharge 
report reflected that in November 1955 the Veteran underwent 
surgery to repair a perforated peptic ulcer.  The Veteran's 
submitted statement reflects his report that he experienced 
stomach pain while in service, and the Veteran's wife and 
fellow service members also relate the Veteran's reports of 
stomach pains while in service.  The statements from various 
private physicians reflect one physician's assertion that he 
has no remembrance of treating the Veteran in 1946 and 1947, 
one physician's report that he diagnosed the Veteran with 
chronic gastritis in April 1957, and one physician's report 
that he treated the Veteran for a stomach ulcer in 1952.  A 
July 1958 VA examination report contained a diagnosis of 
active duodenal ulcer.  

Evidence added to the record since the Veteran's last prior 
final denial includes VA and private treatment records; a 
statement from the Veteran's private treating physician 
received in February 2009; and testimony from the Veteran, 
his wife, and daughter at his recent Board hearing.  The 
Veteran's VA treatment records fail to reference his duodenal 
ulcer, and his private treatment records reflect a history of 
partial gastrectomy.  Through his statements and testimony, 
the Veteran asserts that he began experiencing symptoms of 
his duodenal ulcer in service and received various 
medications to treat his symptoms.  At his Board hearing, the 
Veteran and his wife testified that the Veteran began 
receiving treatment for his duodenal ulcer soon after 
service, and the Veteran's daughter testified regarding her 
recollection of the Veteran's related digestive problems.  
The statement from the Veteran's current treating private 
physician received in February 2009 states that the Veteran's 
condition of peptic ulcer with history of ulcers is service-
related and requires current treatment.

Presuming the newly submitted evidence to be credible, and 
with the Veteran's current treating physician relating his 
duodenal ulcer to service, this evidence is considered to be 
both new and material; and the Veteran's claim is therefore 
reopened.  See Justus v. Principi, 3 Vet. App. 510, 512 
(1992) (evidence is presumed credible for the limited purpose 
of determining its materiality).   

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

The Veteran's service medical records contain no references 
to symptoms or a diagnosis of a duodenal ulcer, and the 
Veteran's separation physical examination report reflects 
that his abdomen wall and viscera were found to be normal.  

A statement received in July 1995 reflects a private 
physician's recollection that he treated the Veteran in 1952 
for a stomach ulcer.  As reflected in a VA hospital discharge 
statement, the Veteran underwent surgery in November 1955 to 
repair his perforated peptic ulcer after experiencing the 
sudden onset of severe abdominal pain while convalescing from 
orthopedic surgery related to a May 1955 motor vehicle 
accident.  A private physician's statement dated in April 
1957 reflects a diagnosis of chronic gastritis.  In a 
statement received in June 1957, the Veteran reported that he 
sought medical treatment for his stomach ailments several 
times during service and was given various medications.  
However, at his July 1958 VA examination, the Veteran stated 
that he did not seek any medical treatment for his stomach 
cramps while in service.  The examination report reflects a 
diagnosis of active duodenal ulcer disease.  Thereafter, the 
only medical document linking these gastrointestinal ailments 
to service is a statement dated in February 2009 from the 
Veteran's current private treating physician.  This contains 
language that the Veteran continues to have symptoms of his 
peptic ulcer, "with history of ulcers . . . which are 
service related conditions."  

While a current disability is obvious, there are no service 
medical records evidencing that the Veteran had symptoms of a 
duodenal ulcer while in service, and at his July 1958 VA 
examination, the Veteran denied having sought treatment for 
this condition while in service.  The earliest record of an 
ulcer is in 1952, approximately seven years after service, 
(although this was a 1995 recollection of a physician).  The 
earliest contemporaneous record is dated in 1955, 10 years 
after service.  Moreover, while the Veteran's current 
treating physician has labeled the Veteran's duodenal ulcer a 
"service-related" condition, there is no evidence of the 
basis upon which this conclusion was made, and there is no 
evidence in the record to support such a conclusion other 
than the Veteran's own assertions.  While the Veteran is 
competent to report his in-service stomach symptomology, he 
has variously asserted that he either did or did not seek 
medical treatment for his stomach ailments in service.  
Accordingly, the Board finds his assertions inconsistent and 
therefore not credible.  Thus, any medical opinion based 
solely on the Veteran's assertions lacks probative value.

The Veteran also contends that that his duodenal ulcer is 
attributable to his combat service during World War II.  
Legal criteria provide that when an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2008).  While a review of the Veteran's claims file reflects 
that the Veteran's unit was involved in combat during World 
War II, the Veteran, whose military occupational specialty is 
noted to be a cook, has not alleged that he participated in 
combat nor that he incurred an injury during combat that 
resulted in his duodenal ulcer.  Moreover, even if the 
Veteran was in combat, this presumption does not confer 
medical competence to diagnose a particular disease entity 
not consistent with the circumstances, conditions or 
hardships of such service.  Accordingly, there is no 
satisfactory lay evidence of disease incurred in combat to 
trigger the benefits of 38 U.S.C.A. § 1154(b) in this case.  

Without satisfactory evidence that the Veteran's duodenal 
ulcer began in service, a basis upon which to grant service 
connection has not been presented, and the Veteran's appeal 
is therefore denied.

III. Unemployability Determination

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when a veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Age may not be 
considered as a factor when evaluating unemployability or 
intercurrent disability, and it may not be used as a basis 
for a total disability rating.  38 C.F.R. § 4.19.  There must 
be a determination that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age or a non-service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran contends that his service-connected disability 
prevents him from securing or following substantially gainful 
employment.  The Veteran is service-connected for post 
traumatic stress disorder (PTSD), rated 30 percent disabling, 
and accordingly does not meet the criteria for TDIU 
consideration set forth in 38 C.F.R. § 4.16(a).  
Nevertheless, for those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may also be assigned when 
a veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability.  
38 C.F.R. § 4.16(b).

The medical evidence in this case fails to show, however, 
that the Veteran's service-connected disability has precluded 
his employability.

A February 2003 VA mental health treatment note reflects that 
the Veteran reported a former occupation as a truck driver 
before retiring after sustaining injuries in a 1955 motor 
vehicle accident.  With regard to his mental status, the 
Veteran  reported sleep disturbances, hyperarousal to noises, 
depression, memory problems, and anxiety.  However, the 
Veteran denied having any delusions or suicidal or homicidal 
ideations.  The evaluating physician noted the Veteran's 
judgment and insight to be fair and assigned a Global 
Assessment of Functioning (GAF) score of 48.  At his May 2003 
VA PTSD examination, the Veteran reported that he ended his 
employment in 1945 [sic] because he became so nervous he 
could no longer maintain employment.  However, after 
examining the Veteran, the examiner noted that the Veteran 
had coherent thought processes, no suicidal or homicidal 
ideations, no overt psychosis, and adequate insight and 
judgment.  The examiner assigned a GAF score of 62 and opined 
that the Veteran's PTSD did not preclude employment.  

The Veteran's subsequent VA treatment records reflect 
complaints of depression, anxiety, and insomnia, and the 
Veteran underwent another VA PTSD examination in February 
2005.  The corresponding examination report reflects that the 
Veteran had 40 separate active medical problems at that time, 
including Parkinsonism and dementia, Alzheimer's type.  At 
the time of the examination, the Veteran was dressed 
appropriately, and his thought content and impulse control 
were within normal limits.  He denied any current delusions, 
hallucinations, or suicidal or homicidal ideations.  The 
Veteran was mildly anxious, and he reported sleep 
disturbances and memory impairment.  In conclusion, the 
examiner opined that the Veteran's condition, subjective 
complaints, and unemployability were not as likely as not 
related to his PTSD.  Rather, other medical problems, 
including Parkinsonism, a heart condition, diabetes mellitus, 
and dementia (Alzheimer's type) were responsible for the 
Veteran's psychosocial adjustment impairment and quality of 
life.

A March 2005 VA treatment record reflects the Veteran's 
report of depression, frequent visual hallucinations, and 
severe fluctuations in mental status, and the treating 
physician noted an assessment of very likely diffuse Lewy 
body dementia (a type of dementia that causes visual 
hallucinations).  A June 2005 VA treatment record reflects a 
negative PTSD screening result.  The Veteran underwent 
another VA PTSD examination in March 2008, during which the 
Veteran again reported unemployment since 1955.  The examiner 
noted that the Veteran's psychosocial functioning was 
significantly impaired; however, she noted a GAF score of 75 
related to the Veteran's PTSD alone, stating that he was 
moderately impaired due to his PTSD symptoms alone.  The 
examiner opined that the Veteran would have a much lower GAF 
score if his other medical and physical problems were taken 
into consideration.  The examiner noted that the Veteran 
reported that his current level of functioning and disability 
are mainly attributable to these other medical and physical 
illnesses, and she found that he was not totally 
occupationally and socially impaired due to his PTSD.

While the Veteran has been diagnosed with PTSD, the medical 
opinions of record have consistently found that he is not 
unemployable based upon the severity of his PTSD symptoms.  
The Board further notes that the Veteran has frequently 
reported long-standing unemployment (since 1955) due to 
injuries sustained in a motor vehicle accident.  The Board 
has also considered the Veteran's recent hearing testimony 
that the symptoms of his PTSD, including insomnia, 
nightmares, frequent panic attacks, memory problems, and 
hyperarousal, preclude him from working.  However, as 
outlined above, when medical professionals have been asked to 
parse out the symptomology of the Veteran's PTSD from his 
other physical and mental disabilities, they have 
consistently found that his symptomology is mainly 
attributable to his other illnesses.  As such, the evidence 
fails to show that a service-connected disability is 
responsible for the Veteran's unemployability; and the 
Veteran's entitlement to a TDIU is therefore denied.


ORDER

Service connection for a duodenal ulcer is denied.

A total disability rating based on individual unemployability 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


